             Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 1 of 8


                                        n
                             , [\ I ·1,-'
                                          ..S)
                                           '
                                         . i ··-.
                           •': r:j .,   rl \/)1
                         "
                        IN,~ ~ED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER SHEPHERD
                                                               Case No.   __.1--=9'----_5 1 5 7
       V.


HTD CONSULTING, LLC d/b/a
SCHOOL OF ROCK; and
HE1'.'RY T. DAVIS; and
DENIZ DA VIS; and                                              JURY TRIAL DEMANDED
JOHN and/or JANE DOE

                                        COMPLAINT IN CIVIL ACTION

       COMES NOW, the Plaintiff, CHRISTOPHER SHEPHERD, by and through his

attorneys, WATSON & ALLARD, PC, ROSS S. ENDERS, ESQUIRE, and hereby files this

Complaint in a Civil Action as follows:

                                         JURISDICTION AND VENUE

        1.      This is an action for the redress of grievances and in vindication of civil rights

guaranteed to the Plaintiff under the Constitution of the United States and the laws enacted in

furtherance thereof, including 42 U.S.C. § 1983.

       2.       This action is brought against the Defendants for violating Plaintiffs rights under

the Fourteenth Amendment of the United States Constitution and 42 U.S.C § 1983.

       3.       Jurisdiction is founded on 28 U.S.C. § 1331 and§ 1343(3).

       4.       Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in

the Eastern District of Pennsylvania and the Plaintiff resides in the Eastern District of

Pennsylvania.
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 2 of 8




                                            PARTIES

       5.       Plaintiff, Christopher Shepherd, is an adult individual who resides in Bucks

County, Pennsylvania.

       6.       Defendant, HTD Consulting, LLC, d/b/a School of Rock ("'School of Rock"), is a

Colorado limited liability company located in Boulder, Colorado. At all times relevant hereto,

HTD Consulting, LLC was acting through its owner, partners, directors, agents, subsidiaries,

officers, employees and assigns acting within the full scope of their respective agency, office,

employment or assignment.

       7.       Defendant, Henry T. Davis, is the owner of HTD Consulting, LLC and resides in

Colorado.

        8.      Defendant, Deniz Davis, is the General Manager of School of Rock and resides in

Colorado.

        9.      Defendant(s), John and/or Jane Doe, unknown in name and number, were at all

times relevant to this Complaint employees of HTD Consulting, LLC d/b/a School of Rock with

access to confidential personnel information. Plaintiff believes, and therefore avers, that these

Defendant(s) participated in the illegal acts described hereinafter below by knowingly providing

false information regarding the Plaintiff on Commonwealth of Pennsylvania Sexual

Misconduct/Abuse Disclosure Release forms under Act 168 of the Public School Code.

                                   FACTUAL ALLEGATIONS

        10.      Plaintiff was employed with School of Rock from in or about December 2011 to

February 2015. During his tenure he held the following titles: Head :Music Director, Guitar

Instructor, and General Manager.
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 3 of 8




       11.      On or about November 2014, Mr. Shepherd approached management of the

School of Rock, including Henry T. Davis, regarding outstanding bonus monies owed him per

their employment contract.

       12.      Defendant terminated Mr. Shepherd's employment on February 9, 2015. The

reasons for the termination were set forth in an "Employment Termination Settlement

Agreement." See Exhibit A.

       13.      Sexual misconduct and/or abuse was not one of the reasons set forth by

defendants as a cause for the termination of Plaintiffs employment.

       14.      Plaintiff was not investigated for, or found guilty of, child abuse as defined under

Pennsylvania's Child Protective Services Law, 23 Pa.C.S. § 6301.

       15.       Plaintiff instituted legal action against School of Rock to recover outstanding

money owed to Plaintiff.

       16.        In or about November 2015, Plaintiff and School of Rock resolved the

aforementioned legal action.

        17.      Since Plaintiffs termination, he has applied for positions with various school

districts. All of which required the completion of a Commonwealth of Pennsylvania Sexual

Misconduct/Abuse Disclosure Release form under Act 168 of the Public School Code ("Act 168

Form").

        18.      The Act 168 Form includes two sections, one to be completed by the applicant

and one to be completed by former employers. Both sections contain the question, has the

applicant"[b ]een subject of an abuse or sexual misconduct investigation by any employer, state

licensing agency, law enforcement agency or child protective services agency (unless the

investigation resulted in a finding that the allegations were false)?"
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 4 of 8




       19.       On each of the Act 168 Forms completed by the Plaintiff for the positions

described in Paragraph 18 above, Plaintiff has answered ''No" in response to the aforementioned

question.

       20.      Plaintiff believes, and therefore avers, that Henry T. Davis, Deniz Davis, and/or

Defendants John and/or Jane Doe, employees of School of Rock, have answered the question in

the affirmative, effectively purporting to prospective employers that Plaintiff has been the subject

of an abuse or sexual misconduct investigation.

       21.       This assertion is materially and patently false, as Plaintiff has never been the

subject of an abuse or sexual misconduct investigation or found guilty of child abuse or sexual

misconduct.

       22.       Moreover, because there is no distinction between abuse and sexual misconduct

on the Act 168 Form, prospective employers could reasonably believe that Plaintiff is guilty of

either child abuse, sexual misconduct towards a child, or both.

       23.       Plaintiff believes that the Defendants have acted intentionally and knowingly in

providing a false answer to the question of whether Plaintiff has been the subject of an abuse or

sexual misconduct investigation.

       24.       Plaintiff further believes that the Defendants knew or should have known that

their aforementioned conduct would result in Plaintiff being unable to pursue an occupation as a

teacher.

        25.      As a result of the Defendants' intentional conduct, Plaintiff has been unable to

obtain a position in which an Act 168 Form is required, and Plaintiff has suffered personal

humiliation and irreparable harm to his reputation.
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 5 of 8




       26.       As of December 14, 2014, Act 168 forms are required for every school entity in

Pennsylvania hiring an applicant for a position who will have direct contact with children.

Therefore, due to the Defendants' misrepresentation on the Act 168 form, Plaintiff is unable to

obtain a position at any school entity in the state of Pennsylvania and, therefore, has been and

continues to be deprived of his right to pursue an occupation as a teacher.

        27.      Additionally, Plaintiff has been forced to avoid applying for positions with other

schools in order to prevent further damage to his reputation by the Defendants.

        28.      Plaintiff is otherwise qualified for the positions that he applied for hereinbefore

mentioned in Paragraph 18, as he maintains all requisite certificates and is able to provide

unblemished Pennsylvania and FBI criminal background checks and Pennsylvania Child Abuse

Clearance history.

                                     COUNTI
                          PLAINTIFF v. ALL DEFENDANTS
                VIOLATION OF PLAINTIFF'S CONSTITUTIONAL RIGHTS,
              SPECIFICALLY,§ 1983 AND THE FOURTEENTH A.\IENDMENT
                      OF THE UNITED STATES CONSTITUTION
                           SUBSTANTIVE DUE PROCESS

        29.      Plaintiff hereby incorporates the above paragraphs as though the same were fully

set forth at length herein.

        30.      The actions of the Defendants constitute a violation of the Plaintiffs rights under

U.S.C. § 1983, as well as a violation of Plaintiffs right to due process under the Fourteenth

Amendment of the United States Constitution.

        31.      The Defendants have intentionally and knowingly disseminated false information

to prospective employers of the Plaintiff that Plaintiff has been the subject of an abuse or sexual

misconduct investigation.
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 6 of 8




       32.       The conduct of the Defendants has directly resulted in Plaintiff being unable to

obtain a position in which an Act 168 Form is required, as well as personal humiliation and

irreparable harm to Plaintiffs reputation.

       33.       Because Act 168 forms are required for every school entity in Pennsylvania,

Plaintiff has been and continues to be deprived of his right to pursue an occupation as a teacher

by the Defendants.

       34.       The false assertion by the Defendants that the Plaintiff has been the subject of an

abuse or sexual misconduct investigation has placed a stigma on Plaintiffs reputation.

        35.      As a direct and proximate result of the acts mentioned hereinbefore above,

perpetrated by Defendants, Plaintiff suffered the following injuries and damages:

                a.      Plaintiffs right under the Fourteenth Amendment to the United States

                        Constitution were violated; and

                b.      Plaintiff suffered irreparable damage to his reputation; and

                c.      Plaintiff suffered economic damages related to any and all consequential

                        costs; and

                 d.     Plaintiff suffered severe emotional distress.

                                          CO~TII
                               PLAINTIFF v. ALL DEFENDANTS
                                   DEF A."l\1ATION - LIBEL

        36.      Plaintiff hereby incorporates the above paragraphs as though the same were fully

set forth at length herein.

        37.      Defendants, Henry T. Davis, Deniz Davis, and/or Defendants John and/or Jane

Doe, employees of School of Rock, wantonly and deliberately published statements of and
              Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 7 of 8




concerning Plaintiff in the form of false answers to questions in Section 2 of the Sexual

Misconduct/Abuse Form sent to Defendants which were false and defamatory as a matter of law.

       38.       The false and defamatory statements constitute libel per se, and are not subject to

any privilege, conditional or otherwise.

        39.      As a direct and proximate result of the acts mentioned hereinbefore above,

perpetrated by Defendants, Plaintiff suffered the following injuries and damages:

                a.      Plaintiff suffered irreparable damage to his repu,ation; and

                b.      Plaintiff suffered economic damages related to any and all consequential

                        costs; and

                 c.      Plaintiff suffered severe emotional distress.

                                    COUNT II
                          PLAl~TIFF v. ALL DEFENDANTS
                  INTENTIONAL INTERFERENCE WITH PROSPECTIVE
                           CONTRACTUAL RELATIONS

        40.      Plaintiff hereby incorporates the above paragraphs as though the same were fully

set forth at length herein.

        41.      Plaintiff wished to enter into a contractual employment relationship with ES S,

and would have been consummated if not for the Defendants' acts and omissions alleged herein,

none of which were privileged or justified.

        42.       Plaintiff further believes, and therefore avers, that the acts and omissions alleged

herein may have been motivated in whole or in part by the Defendants' desire to retaliate against

him for bringing a previous aforesaid action against them.

        43.       To the extent the acts of Defendants were undertaken with the intent or purpose

to interfere with Plaintiffs employment by ESS, then such conduct constitutes the tort of
           Case 2:19-cv-05157-WB Document 1 Filed 10/31/19 Page 8 of 8




intentional interference with prospective contractual relations, and the defendants are liable for

damages, and punitive damages therefore.

       WIIEREFORE, Plaintiff demands compensatory general damages against Defendants,

jointly and severally, in the amount proven at trial; compensatory special damages; costs of suit;

reasonable attorney's fees as permitted by law; pre and post judgment interest as permitted by

law; punitive damages against Henry T. Davis, Deniz Davis, and John and/or Jane Doe; and such

other relief, including injunctive and/or declaratory relief, as this Court may deem proper.

                                              JURY TRW, DEMANDED

                                              Respectfully submitted,

                                              WATSON &ALLARD, P.C.



                                                ~~
                                              Ross S. Enders, Esq.
                                              PA ID Number 89840
                                              WATSO~ & ALLARD, P.C.
                                              24 Regency Plaza
                                              Glen Mills, PA 19342
                                              610-358-9600
                                              Counsel for Plaintiff


Date: October 22, 2019
